 


110 HR 2783 IH: To amend title 23, United States Code, to provide for mass transportation services that provide temporary substitute highway traffic service as a result of an emergency.
U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2783 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2007 
Mrs. Tauscher (for herself, Ms. Lee, Ms. Matsui, Mr. McNerney, Mrs. Napolitano, Mr. Filner, Mr. Stark, Mr. George Miller of California, Mr. Lantos, Ms. Eshoo, Ms. Zoe Lofgren of California, Ms. Woolsey, Mr. Thompson of California, Mrs. Capps, Ms. Linda T. Sánchez of California, Ms. Watson, and Mr. Farr) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 23, United States Code, to provide for mass transportation services that provide temporary substitute highway traffic service as a result of an emergency. 
 
 
1.Mass transportation services and traveler information services for emergencies 
(a)Eligibility for mass transportationSection 125(d) of title 23, United States Code, is amended by inserting after ferryboats the following: and additional mass transportation services, including the operation of traveler information services,. 
(b)Effective dateThe amendment made by subsection (a) shall apply to mass transportation services provided as temporary substitute highway traffic services eligible for emergency relief under section 125(d) of title 23, United States Code, on or after April 29, 2007.   
 
